Citation Nr: 0414492	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  01-01 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to October 10, 
1995, for grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to April 30, 1999, 
for an initial schedular evaluation in excess of 50 percent 
for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In light of the fact that the veteran contested the initial 
schedular evaluation of his PTSD, the Board has styled the 
issue of the case as reflected.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  It is noted that while the PTSD was 
rated 50 percent disabling from the date of the grant of 
service connection to April 30, 1999, a total rating based on 
individual unemployability was assigned effective December 2, 
1998.  Thus this issue is characterized as set forth on the 
title page.  For at least part of the time at issue, the 
veteran is compensated at the 100 percent rate based on 
individual unemployability. 

In July 2001 the Board remanded the case so the RO could 
schedule a personal hearing as requested by the veteran.  The 
RO scheduled the hearing for January 2002, but the veteran 
withdrew his request, and the RO returned the case to the 
Board for further appellate review.  In March 2002 the Board 
again remanded the case to the RO for additional development, 
to include a RO decision on whether the August 1988 rating 
decision, which denied service connection for PTSD, was 
clearly and unmistakably erroneous.  The RO completed the 
additional development and returned the case to the Board for 
further appellate review.  The veteran's representative 
submitted additional comments on the veteran's behalf in 
March 2004.

The Board deemed the issue of whether the August 1988 rating 
decision was clearly and unmistakably erroneous as 
inextricably intertwined with the issues of the case.  A 
March 2003 rating decision found no clear and unmistakable 
error (CUE) in the August 1988 rating decision and was 
notified of the decision in March 2003.  There is no record 
in the claim file of the veteran having submitted a timely 
notice of disagreement (NOD) with the March 2003 rating 
decision.  Therefore, there is no issue of CUE before the 
Board, and the Board will decide the issues as stated.


FINDINGS OF FACT

1.  Service connection for PTSD is in effect as of October 7, 
1995.  This was the date of receipt of a reopened claim of 
service connection.

2.  An August 1988 rating decision denied service connection 
for PTSD.  A September 1988 letter informed the veteran of 
the decision.  There is no record in the claim file of a 
timely NOD or substantive appeal having been submitted.  The 
September 1988 rating decision became final in September 
1989.

3.  In August 1992 the veteran applied to reopen his 
previously denied claim for service connection for PTSD.  The 
application was denied, and the veteran was notified of the 
denial in a letter dated in April 1993.  The April 1993 
denial became final in April 1994.

4.  There is no competent credible evidence in the claim file 
from the veteran after the April 1993 denial as concerns his 
claim for service connection for PTSD until his application 
to reopen his claim for service connection for PTSD in 
October 1995.

5.  For the period prior to December 2, 1998, the veteran's 
PTSD manifested subjectively with anxiety and sleeplessness 
due to Vietnam-related dreams 3 or 4 times a month, 
survivor's guilt, and difficulty concentrating.  He denied 
suicide ideation or psychotic thought.  His PTSD manifested 
objectively with goal directed speech without evidence of 
thought disorder, concrete interpretation of proverbs, 
ability to converse abstractly, and slow but accurate 
calculating ability.  Global Assessment of Functioning (GAF) 
was 56.

6.  For the period on and after December 2, 1998, the 
veteran's PTSD has manifested subjectively with concentration 
impaired by intrusive recollection of combat, sleep 
disturbance, anger, and weekly panic attacks.  He denies 
suicide ideation, obsessional rituals, or spatial 
disorientation.  His PTSD manifests objectively with short-
term and long-term memory impairment, tense and blunted 
affect, and mildly depressed mood.  GAF is assessed from 40 
to 45.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 
7, 1995, for the award for service connection for PTSD, have 
not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.400 (2003).

2.  The criteria for an effective date of December 2, 1998, 
but no earlier, for the award of an initial schedular 
evaluation of 70 percent, but no more, for PTSD, have been 
met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.132, Diagnostic Code (DC) 9411 (in effect 
prior to November 7, 1996); 38 C.F.R. §§ 3.102, 3.400 4.3, 
4.7, 4.130, DC 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective well 
after the veteran filed his claim.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ (RO) decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Thus, it was impossible for 
the RO to have provided the required VCAA notice prior to the 
initial adjudication.  However, assuming solely arguendo the 
application of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below. 

First, the veteran was granted service connection for PTSD in 
January 1999.  His NOD with the initial evaluation of his 
PTSD was submitted before the effective date of the VCAA, and 
his substantive appeal was submitted the month afterward.  
Second, pursuant to the Board's March 2002 remand, the RO, in 
a letter dated in March 2002 (letter), provided the veteran 
the notice required by the VCAA and VA's obligations 
thereunder.  The letter informed the veteran that the 
evidence needed was medical or other evidence, to include lay 
statements, not already of record, which showed the severity 
of his PTSD prior to the April 1999 rating decision.  As to 
who would obtain what evidence, the letter informed the 
veteran that the RO would obtain all VA treatment records 
from the facilities he identified as well as any private 
treatment records he identified on the provided VA Forms 21-
4142, unless he opted to obtain them himself.  All the 
veteran had to do was complete, sign, and return, the Forms 
21-4142 to authorize the RO to obtain any identified private 
records on his behalf.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, as noted above, in light of the letter and 
the grant of service connection, the Board finds harmless, 
the fact that the letter was issued after the initial, 
adverse, adjudication of the veteran's claim.

As concerns the duty to assist, the RO obtained identified 
private medical records, lay statements, VA treatment 
records, and arranged for appropriate psychiatric 
examinations of the veteran.  All records obtained or 
generated have been associated with the claim file.  Neither 
the veteran nor his representative has requested development 
of any additional evidence in connection with the issues of 
this decision.  The Board finds that VA has complied with the 
duty to assist the veteran with the development of his claim.  
38 C.F.R. § 3.159(c) (2003).

I.  Earlier effective date for service connection.

Factual background.

Historically, the veteran filed his initial claim for service 
connection for PTSD in April 1988.  Although a July 1988 VA 
psychiatric examination diagnosed the veteran has having 
PTSD, it was deemed to be as a result of a car bombing at the 
United Nations (U.N.) where, at the time, the veteran was 
employed as a security guard.  An August 1988 rating decision 
denied the claim for service connection, and he was notified 
of the decision in a letter dated in September 1988.  The 
veteran did not submit a NOD to this decision, and it became 
final in September 1989.  He applied to reopen his claim in 
August 1992.  In support of his claim, he submitted a report 
from his private care provider, E.E.G., MD, which reflected 
that he was treating the veteran for mixed anxiety syndrome 
and depression.  Dr. G, however, mentioned only the veteran's 
employment at the U.N. and did not relate the veteran's 
symptoms to his military service.  The veteran was notified 
that his application was denied via a letter dated in April 
1993.  Again, the veteran did not submit a NOD to the 1993 
denial.

The veteran again applied to reopen his previously denied 
claim in October 1995.  An April 1996 rating decision denied 
his application.  The veteran submitted a timely NOD and 
substantive appeal.  While the veteran's appeal was pending, 
an RO Hearing Officer, in a January 1999 rating decision, 
granted service connection for PTSD, with an initial 
evaluation of 50 percent, effective as of October 7, 1995, 
the most recent date the veteran's application to reopen his 
claim was received.

In his March 1999 NOD and his December 2000 substantive 
appeal, the veteran asserts essentially that, since he 
originally applied for service connection in April 1988, his 
effective date for service connection should be in April 
1988.  His representative asserts that he should be accorded 
the benefit of the doubt based on the evidence of records.

Analysis.

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  With regard to a claim of 
entitlement to service connection, the effective date of an 
award of benefits will be the day following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year after separation from service.  
Otherwise, the effective date will be the date of receipt of 
the claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(ii)(B)(2) (2003).

As set forth above, prior to the veteran's October 1995 
application, his April 1992 application was denied in April 
1993.  In the absence of an appeal, the April 1993 decision 
became final.  Likewise the earlier 1988 denials which became 
final.  Thus, the effective date of any allowance is the date 
on which any subsequent application to reopen is received and 
no earlier than one year prior to that date, provided that 
there is evidence of entitlement.  38 C.F.R. 
§ 3.400(b)(ii)(B)(2) (2003).  In this case there is no 
subsequent application for service connection until October 
1995.  The only evidence remotely in support of the claim at 
that time was Dr. G's 1993 report, which was more than one 
year prior to 1995.  Therefore,  service connection was 
established effective October 7, 1995, the date of the 
veteran's application to reopen.  This is in accordance with 
the law.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).  There was held to be new and material 
evidence, and the claim was reopened.  This award is the date 
of application to reopen.  Therefore, the evidence 
preponderates against the award of an effective date prior to 
October 7, 1995, for service connection for PTSD, and 
therefore the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Earlier effective date for an initial evaluation in 
excess of 50 percent.

Factual background.

As noted in Part I, a January 1999 rating decision granted 
service connection for PTSD with an evaluation of 50 percent, 
effective October 7, 1995.  A June 2000 rating decision 
increased the veteran's evaluation from 50 percent to 70 
percent, effective April 30, 1999, the date of his request 
for an increased rating.  The veteran submitted a NOD to the 
effective date of the increased rating.  In light of the fact 
that the January 1999 rating decision was then not yet a 
final decision, the Board must first decide if the veteran's 
representative's request for an "increased rating" was in 
effect a timely NOD with the initial evaluation of the 
veteran's PTSD.

In response to the January 1999 rating decision, the veteran 
submitted a handwritten statement dated in March 1999 and 
received by the RO in April 1999, which stated in part as 
follows: "Recently I was awarded 50% for PTSD thru you: my 
original application was made in April 20, 1988.  This rating 
was determined by a rating panel.  I would like a panel of 
psychiatrists not less two (2) to review my medical 
evidence."  In a letter dated in June 1999, the veteran's 
representative referenced the veteran's request for a review 
by a Board of two psychiatrists.  The letter then informed 
the RO that: "The veteran has requested an increased 
evaluation for his service-connected [PTSD] currently 
evaluated at 50 percent disabling."

Applicable regulatory criteria defines a NOD as follows:

A written communication from a claimant or his or 
her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by 
the agency of original jurisdiction and a desire to 
contest the result will constitute a Notice of 
Disagreement. While special wording is not required, 
the Notice of Disagreement must be in terms which 
can be reasonably construed as disagreement with 
that determination and a desire for appellate 
review.

38 C.F.R. § 20.201 (2003).  This is considered a lenient 
standard, as any communication which may reasonable be 
construed as expressing disagreement with a VA 
adjudication.  Stokes v. Derwinski, 1 Vet. App. 201, 203 
(1991).  In determining whether this lenient standard is 
met, the actual wording of the communication and the 
context in which it is written is considered.  Id.

Applying these criteria, the Board deems the veteran's 
handwritten letter as adequate to constitute a NOD to 
both the effective date of the grant of service 
connection and the initial evaluation of his PTSD, 
notwithstanding the terms used in his representative's 
letter.  The veteran's letter specifically referred to 
the January 1999 rating decision, the percentage of his 
disability evaluation, and the date he first filed a 
claim for service connection.  In the overall context of 
his claim at that time, the Board deems the veteran's 
request for Board of two psychiatrists to review his 
"medical evidence" as a disagreement with his 
evaluation as well as with the effective date of the 
grant of service connection.  Id.; see also Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996).  Therefore, the Board 
deems the evaluation of the veteran's PTSD for the entire 
appeal period to be in issue.  See Fenderson v. West, 12 
Vet. App. 119.

The November 1995 VA psychiatric examination report reflects 
that the veteran reported that he had been unemployed since 
September 1994.  He related that he was forced to quit his 
job as a security guard at the U.N., due to absenteeism, 
after a car bomb exploded, in that after being wounded in 
service, he was afraid of being "blown up" again.  The 
veteran reported drinking a pint of hard liquor nightly until 
falling asleep.  He also reported Vietnam-related dreams 3 or 
4 times a month, difficulty concentrating, and survivor's 
guilt.  He denied suicide ideation or psychotic thought 
content then or in the past.  The examiner observed the 
veteran to make eye contact or look at the floor during the 
interview, and he spoke in a rather monotonic voice.  His 
speech was goal directed without evidence of thought 
disorder, his interpretation of proverbs was concrete, and 
his calculations were slow but accurate.  The examiner 
rendered no Axis I diagnosis.  Axis V was assessed a GAF of 
52.  The examiner noted the veteran to have symptoms which 
have interfered with his occupational functioning, but deemed 
it unclear as to whether his symptoms were related to a 
psychiatric diathesis.

An August 1996 VA psychiatric examination report, by the same 
examiner as in November 1995, reflects the veteran reported 
that, although he denied flashbacks, he had vivid memories of 
the day he was wounded by shrapnel.  He reported that he no 
longer used alcohol as sedative, but he reported a persistent 
sleep disorder, whereby he cannot sleep for longer than 2 
hours at a time.  He reported that he is a loner, has 
difficulty communicating with women due to irritability, and 
he ate to control his anxiety, having gained 10 pounds since 
the November 1995 evaluation.  His weight at the time of the 
evaluation was 350 pounds.  The veteran attributed his 
inability to work to his shrapnel wound, which made it 
difficult for him to stand for long periods.  The veteran 
denied suicide ideation or psychotic thought content.  The 
examiner noted the veteran to be obese and unable to sustain 
eye contact during the interview.  He spoke in a monotonic 
fashion without affective expression but was able to converse 
abstractly.  There was no thought disorder, and he appeared 
dysthemic.  The examiner observed the veteran's denial 
regarding his weight and previous denial regarding his 
alcohol intake, until then recently, to be substantial.

The examiner rendered an Axis I diagnosis of dysthemia with 
symptoms consistent with PTSD but insufficient to meet the 
criteria for PTSD.  Axis V was assessed as a GAF of 56.  The 
examiner noted the veteran to have moderately severe symptoms 
of dysthemia which interfered with his motivations towards 
adaptive behavior.

An April 1998 VA counseling entry by a VA counselor reflects 
that the veteran as being in individual counseling since 
1995.  The entry reflects the veteran's severe avoidance 
response to social and occupational relationships severely 
impacts his dealings with people, in that he reacts with 
feelings of helplessness and rage.  The veteran reported 
sleep disorder and intrusive thoughts of combat.  He was 
referred to a psychiatrist.

A report from D.M.B., MD, staff psychiatrist, White Plains, 
New York, VetCenter, which was received by the RO in June 
1998, reflects he had counseled the veteran since May 1996 
for symptoms of PTSD; specifically, severe anxiety, 
hypervigilence, episodes of panic, middle and late insomnia, 
nightmares, and combat flashbacks.  Dr. B's report does not 
reflect a GAF.

A December 2, 1998 VA psychiatric report shows the veteran's 
PTSD symptoms to manifest as intrusive recollections of 
combat, insomnia, nightmares, emotional blunting, difficulty 
with anger, hypervigilence, exaggerated startle response, and 
avoidance of being reminded of trauma.  The examiner noted 
the veteran's PTSD to have been subject to exacerbations and 
remission over the years, and that his symptoms were 
aggravated by his employment at the U.N.  The report reflects 
that the veteran was neatly dressed, cooperative, and 
pleasant, but his concentration was impaired by intrusive 
recollections of combat.  His affect was tense and blunted, 
mood mildly depressed, and his recent memory and calculations 
were impaired by disassociative reaction oriented grossly in 
all spheres.  There was no evidence of active suicidal 
ideation but some passive thoughts and no evidence of 
psychotic thoughts or behavior.

The examiner rendered an Axis I diagnosis of PTSD, chronic, 
severe, and major depression, recurrent, in partial 
remission.  Axis V was assessed as 40, global impairment with 
disassociative phenomena and suicidal ideation.  The examiner 
noted the veteran was being treated with buspieone 20 mg po 
tid and paroextine 40 mg po od.  The examiner also noted that 
it was the unanimous impression of the treatment team that 
the veteran was permanently and completely disabled.

In October 1999, the veteran was examined by a VA Board of 
two psychiatrists.  The report reflects that examiner 1's 
review of the veteran's file revealed the veteran to have 
ceased drinking alcohol in 1994, and he had not worked since 
1994 due to anger, absenteeism, difficulty taking orders from 
supervisors, and his inability to stand for prolonged 
periods.  The veteran reported difficulty with family 
relationships and a belief that everyone is out to get him.  
He reported feeling violated after Vietnam.  He reported 
panic attacks once a month which include autonomic hypernomic 
activity, sweating, nervousness, palpitation, and tremors.  
He reported panic attacks once a week which include 
palpitations, tremor, and diaphoresis.  He denied suicidal or 
homicidal ideation, spatial disorientation, or obsessive or 
ritualistic behavior.  The examiner observed the veteran to 
have mild neglect of personal hygiene and appearance and 
difficulty adapting to stressful circumstances.  The veteran 
was alert and oriented to person and place but he had 
difficulty with time.  He demonstrated short-term and long-
term memory impairment.  His speech was logical and constant.  
The veteran reported making rounds in his home at least twice 
a night, sleep impairment.  The examiner noted that anger and 
impulsivity are still in the forefront of the veteran's 
thoughts, and it impacts his mood and interaction with other 
people.

Examiner 1 rendered an Axis I diagnosis of PTSD, prolonged.  
Axis V was assessed as a GAF of 45, with that also being the 
highest during the prior year.  The October 1999 report 
reflects that Examiner 2's diagnosis and assessed GAF was the 
same as Examiner 1's.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

In this case, the history of the veteran's disability is more 
important than normal given the fact that when an appellant 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Further, when the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran.  New rating criteria, however, may 
be applied retroactively but only from the effective date of 
the change forward.  38 U.S.C.A. § 5110(g) (West 2002);  
VAOPGCPREC 3-2000 (April 10, 2000).

Generally, the effective date of an award of benefits is 
fixed in accordance with the facts found, but shall not be 
earlier than the date the application is received, unless 
otherwise provided.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.157(a) (2003).  The effective date for an award 
of increased benefits is the date of the claim or the date an 
entitlement arose, which ever is later.  38 C.F.R. § 3.400 
(2003).  As specifically concerns awards of increase, the 
effective date is the earliest date on which it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year from that date; 
otherwise, the effective date of an award is the date the 
claim is received.  38 C.F.R. § 3.400(o)(2) (2003).

Under the rating criteria in effect prior to November 7, 
1996, considerable  impairment in the ability to establish or 
maintain effective or favorable relationships with people; by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment, more nearly 
approximated an evaluation of 50 percent.  38 C.F.R. § 4.132, 
DC 9411 (in effect prior to November 7, 1996).  

A 70 percent evaluation was appropriate when the ability to 
establish and maintain effective or favorable relationships 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation was appropriate when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior; and that the individual is thereby demonstrably 
unable to obtain or retain employment.  Id.; see also Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994), which referred to "the 
criteria in 38 C.F.R. § 4.132, DC 9411[,] for a 100% rating 
are each independent bases for granting a 100% rating."

Under the rating criteria in effect on and after November 7, 
1996, Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships, more nearly 
approximates an evaluation of 70 percent.  38 C.F.R. 
§ 4.130, DC 9411 (2003).

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, more 
nearly approximates an evaluation of 100 percent.  Id.
The Board must apply the prior rating criteria for the period 
prior to November 7, 1996.  The Board finds that neither the 
prior nor current criteria for rating mental disorders are 
more or less favorable for the period on and after November 
7, 1996.  Therefore, the Board will apply the current rating 
criteria for the appeal period beginning November 7, 1996.

The Board finds that, on the basis of the competent evidence 
of record, the veteran was appropriately evaluated at 50 
percent for the period prior to December 2, 1998.  The 
examination reports of November 1995 and August 1996 reflect 
that the examiner did not deem the veteran to meet the 
diagnostic criteria for PTSD.  Nonetheless, the Board deems 
the examiner's observations and assessed GAF as relevant in 
evaluating the veteran's symptomatology at that point in 
time.

Rating evaluations of mental disorders requires a thorough 
familiarity with the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders-IV (DSM-IV). 38 C.F.R. 
§ 4.130 (2003).  The same examiner assessed the veteran's GAF 
at 52 in November 1995, and at 56 in August 1996.  These GAFs 
are reflective of the low to mid range (51 to 60) for 
moderate symptoms and moderate difficulty in social, 
occupational, or school functioning.  DSM-IV at 47.  An 
evaluation of the disability level of a mental disorder is 
based on the total evidentiary picture of the veteran's 
occupational and social impairment.  Further, social 
impairment is not the sole criterion on which an evaluation 
is based. 38 C.F.R. §§ 4.126(a), (b) (2003).  The evidence of 
record does not support a more nearly approximation of severe 
impairment during this period of time.  38 C.F.R. § 4.132, DC 
9411 (in effect prior to November 7, 1996).  The veteran did 
not report serious relational problems to the examiner, and 
he placed more emphasis on the car bomb at the U.N. than his 
combat experience, although the former is deemed to have 
aggravated his PTSD.  In fact, he attributed his unemployment 
as due more to the impact of the shrapnel wound to his leg 
than due to his PTSD symptoms.

The August 1996 examination report does not reflect any 
findings of deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Thus, on and after 
November 1996, the veteran did not more nearly approximate an 
evaluation of 70 percent.  38 C.F.R. §§ 4.7, 4.130, DC 9411 
(2003).

There is no medical evidence that the veteran's symptoms are 
deemed to have increased in severity prior to December 2, 
1998.  Thus, the Board deems the veteran to have more nearly 
approximated an evaluation of 50 percent for the period prior 
to December 2, 1998, than that of 70 percent.  38 C.F.R. 
§§ 4.3, 4.7, 4.132, DC 9411 (in effect prior to November 7, 
1996); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411 (2003).

The December 2, 1998, VA examination report, however, shows 
the veteran's symptomatology to have increased in severity.  
The examiner observed the veteran to manifest a depressed 
mood, and his memory and calculation were impaired by 
disassociative reaction, as well as passive suicide ideation.  
The examiner assessed the veteran's GAF at 40, which is 
reflective of major impairment in several areas such as work, 
family relations, judgment, thinking, or mood.  DSM-IV at 47.  
The 2-psychiatrist Board arrived at similar findings, albeit 
with an assessed GAF of 45.  A GAF of 45 is reflective of 
serious impairment in social, occupational, or school 
functioning.  Id.  Thus, the Board finds that, on and after 
December 2, 1998, the veteran more nearly approximated an 
evaluation 70 percent, but no more, for PTSD.  38 C.F.R. 
§§ 4.3, 4.7, 4.132, DC 9411 (in effect prior to November 7, 
1996); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411 (2003).

A higher evaluation of 100 percent is not warranted, as both 
the prior and current criteria require psychoneurotic or 
psychiatric pathology which border on psychosis.  The medical 
evidence of record does not show the veteran to have 
manifested virtual isolation in the community, repudiation or 
reality, delusions, hallucinations, or any of the other 
extremely severe psychiatric symptoms of either the prior or 
current rating criteria.  Id.
ORDER

An effective date earlier than October 7, 1995, for grant of 
service connection for PTSD is denied.

An effective date of December 2, 1998, but no earlier, for an 
initial schedular evaluation in excess of 70 percent but no 
more, is granted, subject to the law and regulations 
governing the award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



